MINTON, C.J.,
Dissenting.
I must respectfully dissent from the majority’s opinion because I believe that the financial misconduct that resulted in Go-ble’s three felony convictions evinces a breach of trust that warrants permanent disbarment from the practice of law.
I base my dissent on two primary grounds. First, the majority opinion formulates an unjustifiable distinction between an attorney who steals money from a client and an attorney who steals money from a nonclient. Second, the majority opinion misapprehends the weight of our case law that supports permanent disbarment. I will address each of these grounds in turn.
Seemingly as an attempt to mitigate the seriousness of Goble’s misconduct, the majority emphasizes the misconduct occurred outside of any attorney-client relationship. I find this argument unavailing. As a preliminary matter, the distinction between stealing money from a client and stealing money from a non-client is simply a distinction without a difference. Of course, an attorney-client relationship involves a level of trust and candor that is likely absent in an attorney’s nonprofessional relationships. But when an individual — client or otherwise— entrusts an attorney with a financial matter and that attorney betrays that trust, are we prepared to say that the attorney’s misconduct is less detrimental to the legal profession because of the absence of the attorney-client relationship? I am not.
An attorney who commits financial misconduct casts a pall over the profession as a whole, regardless of the victim’s status. We should not allow our profession to absorb such a negative perception based simply on the lack of a legally recognized relationship. Society has higher expectations of the legal profession, and we are charged with maintaining the basis for that expectation.
Our own rules demand more than what the majority opinion provides. SCR 3.130-8.4(c) defines professional misconduct for a lawyer as “engagfing] in conduct involving dishonesty, fraud, deceit or misrepresentation.”2 Notably, there is no limita*430tion to the attorney-client relationship. And the Preamble to our Rules of Professional Conduct states, “[Tjhere are Rules that apply to lawyers who are not active in the practice of law or to practicing lawyers even when they are acting in a nonprofessional capacity. For example, a lawyer who commits fraud in the conduct of a business is subject to discipline for engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.”3 Our rules clearly do not contemplate viewing the absence of an attorney-client relationship as a mitigating circumstance; nor should they. Attorneys are sworn representatives of the integrity of the judicial system, and this representation does not begin or end with an attorney-client relationship. The facts of this case are clear: Goble, acting as a fiduciary,4 illegally misappropriated funds. The absence of an attorney-client relationship does not make Go-ble’s conduct any more acceptable or any less damaging to the integrity of the bar.
Finally, I must confess that I find the majority’s conclusion unpersuasive in light of its discussion of nearly four pages of clear precedent to the contrary. Our case law holds that we do not take lightly financial misconduct. The reasoning behind this stance is solid: the entrustment of one’s finances to an attorney is a very strong bond, requiring the utmost loyalty and professionalism by the attorney in return. Stealing from retirement funds, estates, or damage recoveries has the very real possibility of leaving individuals and families bereft of financial security. As I mentioned above, the absence of an attorney-client relationship is not a mitigating circumstance nor is it a justification for departing from our sound precedent.
Accordingly, I would uphold both our rules and our precedent and permanently disbar Goble from the practice of law in the Commonwealth.
ABRAMSON, J., joins.

. And, similarly, SCR 3.130-8.403) provides that “committing] a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects” constitutes misconduct. Under this rule, we have previously disciplined lawyers for DUI convictions, bank fraud, assault, and other similar crimes wholly unrelated to the attorney-client relationship. See, e.g., Gordiner v. Kentucky Bar Assn, 408 S.W.3d 78 (Ky.2013); King v. Kentucky Bar Ass’n, 377 S.W.3d 541 (Ky.2012); Kentucky Bar Ass’n v. Matthews, 131 S.W.3d 744 (Ky.2004).


. SCR 3.130 Preamble IV (emphasis added).


. I would hold that a fiduciary relationship is on par with an attorney-client relationship. Fiduciary is defined as "holding, held, or founded in trust or confidence; of, having to do with, or involving a confidence or trust; resting upon public confidence for value of currency.” Webster'S New Int’l Dictionary (3d ed.1993). Surely, a violation of the fiduciary relationship should not be mitigated simply because there was technically no attorney-client relationship.